Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-21 of the US Patent No. 10,186,082  (Patent ‘082 hereinafter).
The following table shows in detail the correspondence between claim 1 of the present application and claim 1 of the ‘082 patent. Correspondences for other claims are also shown, but in less details for brevity purposes.

Present Application
Patent 10,186,082
1. A computer product comprising a non-transitory computer readable medium storing a plurality of instructions that when executed control a computer system to merge three-dimensional (3D) meshes, the instructions comprising: receiving a first mesh and a second mesh; performing spatial alignment to register the first mesh with respect to the second mesh by: identifying an overlapping region where the first mesh and the second mesh overlap; identifying a bounding box of the overlapping region that contains the overlapping region; for each respective vertex of the first mesh within the bounding box, searching for a corresponding closest vertex of the second mesh, thereby establishing a plurality of matching pairs, each matching pair comprising the respective vertex of the first mesh and the corresponding closest vertex of the second mesh; removing one or more false matching pairs by, for each matching pair of the plurality of matching pairs: estimating a first normal consistent connected group (NCNG) of the respective vertex of the first mesh and a second NCNG of the corresponding closest vertex of the second mesh; upon determining that a ratio between an area of the first NCNG and an area of the second NCNG is greater than a first predetermined threshold, classifying the respective vertex of the first mesh and the corresponding closest vertex of the second mesh as a false matching pair; and removing the false matching pair from the plurality of matching pairs; determining a rigid transformation to be applied to the first mesh so as to minimize a distance between a respective vertex of the first mesh and a corresponding closest vertex of the second mesh in each matching pair of the plurality of matching pairs; and applying the rigid transformation to the first mesh to obtain a transformed first mesh; performing mesh clipping along a first clipping seam on the transformed first mesh and along a second clipping seam on the second mesh to remove redundant mesh vertices in the overlapping region; and performing geometry refinement around the first clipping seam and the second clipping seam to close up mesh concatenation holes created by mesh clipping.
1. A method of merging three-dimensional (3D) meshes, the method comprising: receiving a first mesh and a second mesh; performing spatial alignment to register the first mesh with respect to the second mesh by: identifying an overlapping region where the first mesh and the second mesh overlap; identifying a bounding box of the overlapping region that contains the overlapping region; for each respective vertex of the first mesh within the bounding box, searching for a corresponding closest vertex of the second mesh, thereby establishing a plurality of matching pairs, each matching pair comprising the respective vertex of the first mesh and the corresponding closest vertex of the second mesh; removing one or more false matching pairs by, for each matching pair of the plurality of matching pairs: estimating a first normal consistent connected group (NCNG) of the respective vertex of the first mesh and a second NCNG of the corresponding closest vertex of the second mesh; upon determining that a ratio between an area of the first NCNG and an area of the second NCNG is greater than a first predetermined threshold, classifying the respective vertex of the first mesh and the corresponding closest vertex of the second mesh as a false matching pair; and removing the false matching pair from the plurality of matching pairs; determining a rigid transformation to be applied to the first mesh so as to minimize a distance between a respective vertex of the first mesh and a corresponding closest vertex of the second mesh in each matching pair of the plurality of matching pairs; and applying the rigid transformation to the first mesh to obtain a transformed first mesh; performing mesh clipping along a first clipping seam on the transformed first mesh and along a second clipping seam on the second mesh to remove redundant mesh vertices in the overlapping region; and performing geometry refinement around the first clipping seam and the second clipping seam to close up mesh concatenation holes created by mesh clipping.
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
15
15
16
16
17
17
18
18
19
19
20
20
21

Although claim 1 of the present application is directed to a computer product while claim 1 of the ‘082 patent is directed to a method, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the method recited in the ‘082 patent could be coded as a series of computer instructions which are then stored on a computer-readable medium to facilitate implementing the method on a plurality of computer systems.
Similarly, claim 7 of the present application is directed to a computer system while claim 7 of the ‘082 patent is directed to a method. However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the method recited in the ‘082 patent could be coded as a series of computer instructions executable on a computer system. The suggestion would have been to turn the method into a tangible, marketable product.

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection(s) set forth in this Office action is overcome.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a computer product and a computer system configured for merging a first mesh and a second mesh by first performing spatial alignment to register the first mesh to the second mesh by identifying an overlapping region between the first and second meshes, and for each respective vertex of the first mesh in the overlapping region, searching for a corresponding closest vertex of the second mesh to establish a plurality of matching pairs. False matching pairs are then removed by estimating a first normal consistent connected group (NCNG) of the respective vertex of the first mesh and a second NCNG of the corresponding closest vertex of the second mesh. When it is determined that a ratio between an area of the first NCNG and an area of the second NCNG is greater than a first predetermined threshold, the respective vertex of the first mesh and the corresponding closest vertex of the second mesh are classified as a false matching pair and removed. Next, a rigid transformation is determined to be applied to the first mesh so as to minimize a distance between a respective vertex of the first mesh and a corresponding closest vertex of the second mesh in each matching pair, and the rigid transformation is applied to the first mesh to obtain a transformed first mesh. Mesh clipping is then performed along a first clipping seam on the transformed first mesh and along a second clipping seam on the second mesh to remove redundant mesh vertices in the overlapping region, and geometry refinement is performed around the first clipping seam and the second clipping seam to close up mesh concatenation holes created by mesh clipping.
The prior art also fails to teach or suggest a method for merging a first mesh and a second mesh. The method first performs spatial alignment to align the first mesh to the second mesh, then performs mesh clipping on the first and second mesh to remove redundant mesh vertices, and performs geometry refinement around a clipping seam to close up mesh concatenation holes created by the mesh clipping. The mesh clipping further comprises the steps of: identifying an overlapping region between the first and second mesh, rasterizing the overlapping region as a grid of voxels, labeling each voxel in the grid of voxels as either a first mesh voxel or a second mesh voxel by applying an energy minimization procedure using an energy function, clipping off each respective vertex of the first mesh when the respective vertex of the first mesh is in a voxel labeled as a second mesh voxel, and clipping off each respective vertex of the second mesh when the respective vertex of the second mesh is in a voxel labeled as a first mesh voxel.
The closest prior art is US Publication 2013/0300736 by Schmidt. It teaches merging two 3D meshes by performing spatial alignment to align the first mesh with respect to the second mesh (Par. 70), performing mesh clipping on the first mesh and the second mesh to remove redundant mesh faces (Par. 72), and performing geometry refinement around a clipping seam to close up mesh concatenation holes created by the mesh clipping (Par. 81). However, Schmidt does not teach merging the two meshes in the manner recited in claims 1, 7 and 10 of the present application, and there is no prior art that can be combined with Schmidt to render these claims obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613